DETAILED ACTIONAcknowledgment is made of applicant’s amendment filed 12/13/21.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 17 and 19 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance is that the prior art does not anticipate or make obvious the provisions of “developing a machine learning algorithm based on data collected during the standard calibration and the non-standard calibration; detecting a field use force applied to a sensing area of the sensor system; and using the machine learning algorithm to correct a force measurement of the field use force applied to the sensing area of the sensor system” in combination with the other limitations presented in claim 1, “developing a machine learning algorithm based on data collected during the standard calibration and the non-standard calibration; determining that a portion of a force applied to the sensor system was applied to a non- inclusive region of the sensor system; determining an activation area of the non-inclusive region; determining a force distribution of the non-inclusive region; and calculating a corresponding force measurement of the non-inclusive region based on the activation area and the force distribution using the machine learning algorithm” in combination with the other limitations presented in claim 6 and “determining that the first sensing region is a correct sensing region; determining that the second sensing region is an incorrect sensing region; determining an activation area of the incorrect sensing region; determining a force distribution of the incorrect sensing region; and calculating a corrected corresponding force measurement of the incorrect sensing region based on the activation area and force distribution of the incorrect sensing region using the machine learning algorithm” in combination with the other limitations presented in claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                       Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.